Title: From Thomas Jefferson to Albert Gallatin, 30 January 1809
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Jan. 30. 09.
                  
                  Walden’s petition to carry 30. new negroes from Charleston to N. Orleans, may I think be granted; and if their real destination be a foreign port, so much the better.
                  What do you think of Gelston’s proposition to consider all shipments from the town of Jersey as suspicious, for a while?
                  If the French privateer La Fortune should be found to have the money on board, she will be detained & prosecuted of course. if not found on board, I should doubt the propriety of detaining her, unless the Chesapeake could go out at the same instant and look up the provision vessels which Lascelles says will be waiting for her. I presume they will all be near the capes. if she failed to find any such, the detention would be short. Affectte. salutns
                  
                     Th: Jefferson 
                     
                  
               